UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1818


ELINA ZALOME ERAZO ALVAREZ,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals


Submitted: May 27, 2021                                           Decided: June 25, 2021


Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per curiam opinion.


Khristina Siletskaya, SILETSKAYA IMMIGRATION LAW FIRM, Bluffton, South
Carolina, for Petitioner. Jeffrey Bossert Clark, Acting Assistant Attorney General, Kiley
Kane, Senior Litigation Counsel, Rebecca Hoffberg Phillips, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Elina Zalome Erazo Alvarez, a native and citizen of Honduras, petitions for review

of an order of the Board of Immigration Appeals (Board) dismissing her appeal from the

Immigration Judge’s decision denying her application for special rule cancellation of

removal under 8 U.S.C. § 1229b(b)(2). The Board found that Erazo Alvarez did not

establish eligibility for relief because she failed to demonstrate that she was battered or

subjected to extreme cruelty. We possess jurisdiction to review the Board’s decision only

to the extent Erazo Alvarez asserts questions of law and constitutional claims. See 8 U.S.C.

§ 1252(a)(2)(B)(i), (D); Jean v. Gonzales, 435 F.3d 475, 479-80 (4th Cir. 2006) (holding

that, under § 1252(a)(2)(B)(i), (D), Court has no jurisdiction over any aspects of denial of

relief under § 1229b except constitutional claims or questions of law). Erazo Alvarez’s

sole legal claim – that the Board applied the wrong legal standard in reviewing her appeal

– lacks merit. We do not have jurisdiction over her remaining claims, none of which

present questions of law or constitutional claims. We dispense with oral argument because

the facts and legal questions are adequately presented in the materials before this court and

argument would not aid the decisional process.


                                                             PETITION DENIED IN PART
                                                               AND DISMISSED IN PART




                                             2